Case 1:20-cv-00492-CRC Document 1-1 Filed 02/20/20 Page 1 of 36




       Exhibit A
Case 1:20-cv-00492-CRC Document 1-1 Filed 02/20/20 Page 2 of 36
Case 1:20-cv-00492-CRC Document 1-1 Filed 02/20/20 Page 3 of 36
Case 1:20-cv-00492-CRC Document 1-1 Filed 02/20/20 Page 4 of 36
Case 1:20-cv-00492-CRC Document 1-1 Filed 02/20/20 Page 5 of 36
Case 1:20-cv-00492-CRC Document 1-1 Filed 02/20/20 Page 6 of 36
Case 1:20-cv-00492-CRC Document 1-1 Filed 02/20/20 Page 7 of 36
Case 1:20-cv-00492-CRC Document 1-1 Filed 02/20/20 Page 8 of 36
Case 1:20-cv-00492-CRC Document 1-1 Filed 02/20/20 Page 9 of 36
Case 1:20-cv-00492-CRC Document 1-1 Filed 02/20/20 Page 10 of 36
Case 1:20-cv-00492-CRC Document 1-1 Filed 02/20/20 Page 11 of 36
Case 1:20-cv-00492-CRC Document 1-1 Filed 02/20/20 Page 12 of 36
Case 1:20-cv-00492-CRC Document 1-1 Filed 02/20/20 Page 13 of 36
Case 1:20-cv-00492-CRC Document 1-1 Filed 02/20/20 Page 14 of 36
Case 1:20-cv-00492-CRC Document 1-1 Filed 02/20/20 Page 15 of 36
Case 1:20-cv-00492-CRC Document 1-1 Filed 02/20/20 Page 16 of 36
Case 1:20-cv-00492-CRC Document 1-1 Filed 02/20/20 Page 17 of 36
Case 1:20-cv-00492-CRC Document 1-1 Filed 02/20/20 Page 18 of 36
Case 1:20-cv-00492-CRC Document 1-1 Filed 02/20/20 Page 19 of 36
Case 1:20-cv-00492-CRC Document 1-1 Filed 02/20/20 Page 20 of 36
Case 1:20-cv-00492-CRC Document 1-1 Filed 02/20/20 Page 21 of 36
Case 1:20-cv-00492-CRC Document 1-1 Filed 02/20/20 Page 22 of 36
Case 1:20-cv-00492-CRC Document 1-1 Filed 02/20/20 Page 23 of 36
Case 1:20-cv-00492-CRC Document 1-1 Filed 02/20/20 Page 24 of 36
Case 1:20-cv-00492-CRC Document 1-1 Filed 02/20/20 Page 25 of 36
Case 1:20-cv-00492-CRC Document 1-1 Filed 02/20/20 Page 26 of 36
Case 1:20-cv-00492-CRC Document 1-1 Filed 02/20/20 Page 27 of 36
Case 1:20-cv-00492-CRC Document 1-1 Filed 02/20/20 Page 28 of 36
Case 1:20-cv-00492-CRC Document 1-1 Filed 02/20/20 Page 29 of 36
Case 1:20-cv-00492-CRC Document 1-1 Filed 02/20/20 Page 30 of 36
Case 1:20-cv-00492-CRC Document 1-1 Filed 02/20/20 Page 31 of 36
            Case 1:20-cv-00492-CRC Document 1-1 Filed 02/20/20 Page 32 of 36



    eFiling for Courts - Electronic Service of Copies


    Proof of Service


Jurisdiction: D.C. Superior Court
Cause/Case Number: 2020 CA 000384 B
Trace Number:        ED301J001846114
Court Assignment: Civil Actions
Style/Case Name:      Rachel A Curran v Wells Fargo NA
Date/Time of Service: 2020-02-11 23:55:11Z
Serving Party Name: Lawrence Slusky
Document(s):
ED301J00184611421120CurranMotiontoExtend.pdf



 Parties of Record     -   Delivery Type
Causton Toney                  Electronic


Clerk of the Court CAB Judge                Electronic
Case 1:20-cv-00492-CRC Document 1-1 Filed 02/20/20 Page 33 of 36
Case 1:20-cv-00492-CRC Document 1-1 Filed 02/20/20 Page 34 of 36
Case 1:20-cv-00492-CRC Document 1-1 Filed 02/20/20 Page 35 of 36
            Case 1:20-cv-00492-CRC Document 1-1 Filed 02/20/20 Page 36 of 36



    eFiling for Courts - Electronic Service of Copies


    Proof of Service


Jurisdiction: D.C. Superior Court
Cause/Case Number: 2020 CA 000384 B
Trace Number:        ED301J001846697
Court Assignment: Civil Actions
Style/Case Name:      Rachel A Curran v Wells Fargo NA
Date/Time of Service: 2020-02-12 11:34:25Z
Serving Party Name: Lawrence Slusky
Document(s):
ED301J001846697PraecipeCurran.pdf



 Parties of Record     -   Delivery Type
Causton Toney                  Electronic


Clerk of the Court CAB Judge                Electronic
